Citation Nr: 0713418	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lung disability 
claimed as the residual of pulmonary embolus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1983 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2004.  In October 2006, the appellant appeared at 
a videoconference hearing held before the undersigned.   
Subsequent to the hearing, a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
executed in favor of Veterans of Foreign Wars of the United 
States in June 2006, was associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he fractured his right leg in 
service, for which he was hospitalized in a private hospital, 
Berger Hospital.  He states that during the course of the 
hospitalization, he developed a blood clot in his lung, 
which, he was told by doctors at the time, caused scar tissue 
in the lung.  Evidence of record shows that he was 
hospitalized in Berger Hospital on September 14, 1986, for a 
comminuted displaced fracture of the mid-shaft of the right 
tibia and fibula.  The file also contains the report of an 
operation performed on the leg that day.  However, there are 
no more records on file pertaining to that hospitalization.  
According to a February 1987 letter from his mother, he 
developed a blood clot in his lung 12 hours after the 
surgery.  She said that on December 7, 1986, he began having 
chest pains and had to be re-admitted to the hospital for a 
lung scan.  In the claims file is a form from the VA medical 
clinic in Columbus notifying the RO that the veteran was 
admitted to Berger Hospital from December 8-9, 1986, for 
chest pain and pulmonary embolus.

In view of the specific identification of relevant records, 
the complete records of these hospitalizations must be 
obtained, if available.  In this regard, although a VA 
examination in October 2003 found that there were no 
residuals of an embolism, the examiner did not have any of 
the medical records pertaining to the actual injury 
available; rather, the opinion was based on the veteran's 
history of events that occurred when he was extremely ill and 
likely sedated.  However, only if these records show lung 
damage should the file be referred for another opinion.  

In addition, subsequent to the veteran's hearing, he 
submitted additional medical records of VA treatment for 
chronic obstructive pulmonary disease, as well as for a new 
diagnosis, asthmatic bronchitis, which were not accompanied 
by a waiver of RO consideration.  In connection with the 
other development, review of this evidence by the agency of 
original jurisdiction (AOJ) in the first instance should be 
accomplished.  See 38 C.F.R. § 20.1304(c); Disabled American 
Veterans (DAV) v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 
1346 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to authorize the 
release of the records of his 
hospitalizations in Berger Hospital 
beginning on or about September 14, 1986, 
and on or about December 8, 1986.  If 
authorization is received, obtain all 
available records of these 
hospitalizations, to specifically include 
all chest X-rays, lung scans, and other 
tests or evaluations of the veteran's 
lungs.  If these records disclose the 
existence of additional relevant records, 
obtain those records as well.  

2.  If, and only if, these records show 
the presence of lung symptoms, schedule 
the veteran for a VA pulmonary examination 
to determine whether the veteran has a 
current chronic lung disability related to 
the embolism or other lung condition shown 
at the time of the 1986 hospitalizations.  
All indicated studies should be conducted, 
and the results available to the examiner 
prior to his or her opinion.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review.  
It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  It is essential 
that the complete rationale for all 
opinions expressed be provided.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for a lung disorder, in light 
of all evidence of record, including that 
submitted to the Board in October 2006.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, which includes a 
discussion of all evidence received since 
the April 2005 statement of the case.  
After affording an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



